DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. Claims 1-14  as originally filed are currently pending and are considered below. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 8, 2021 and April 14, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ohki et al. U.S. Patent 5,952,639 in view of Official Notice.
As per Claim 1, Ohki et al. discloses a cash handling system capable of dealing with electronic money (Col.20, lines 53-59 discusses handling an electronic-money card in a transaction to withdraw money can also be applied to an automatic cash handling machine (or an automatic cash transaction machine), comprising: 
processing circuitry configured to deal with, as electronic money, a part of money to be transferred to the electronic money, the money being withdrawn from an account (Col.4, lines 16-19 discusses the individual can draw money saved in the bank account of the individual and exchange the drawn money with electronic money which is then received in the IC card 10 by means of the automatic teller machine 14); and 
a dispenser configured to dispense cash that is a part of the money (Col.4, line  47 discusses dispense module 144….Col.21, lines 4-8 discusses an automatic cash handling machine, a transaction wherein at least electronic money is deposited, drawn, exchanged into cash or transferred can be carried out by using an electronic-money card).
Ohki et al. discloses an automatic teller machine; however, Ohki et al. further teaches a modification in which electronic money can be deposited, transferred and withdrawn for cash using an automatic cash handling machine.  Examiner takes Official Notice that it would have been well known within the art for a financial transactions to transfer money from a bank account to an electronic cash account.  Therefore it would have been obvious to one having ordinary skill within the art to substitute the automatic teller machine with an automatic cash handling machine having a dispenser capable of transferring money from a bank account to an electronic cash.
As per Claim 14, Ohki et al. discloses a cash handling method to be performed in a cash handling system capable of dealing with electronic money (Col.20, lines 53-59 discusses handling an electronic-money card in a transaction to withdraw money can also be applied to an automatic cash handling machine (or an automatic cash transaction machine), the method comprising:
processing circuitry configured to deal with, as electronic money, a part of money to be transferred to the electronic money, the money being withdrawn from an account (Col.4, lines 16-19 discusses The individual can draw money saved in the bank account of the individual and exchange the drawn money with electronic money which is then received in the IC card 10 by means of the automatic teller machine 14); and 
a dispenser configured to dispense cash that is a part of the money (Col.4, line  47 discusses dispense module 144….Col.21, lines 4-8 discusses an automatic cash handling machine, a transaction wherein at least electronic money is deposited, drawn, exchanged into cash or transferred can be carried out by using an electronic-money card).
Ohki et al. discloses an automatic teller machine; however, Ohki et al. further teaches a modification in which electronic money can be deposited, transferred and withdrawn for cash using an automatic cash handling machine.  Examiner takes Official Notice that it would have been well known within the art for a financial transactions to transfer money from a bank account to an electronic cash account.  Therefore it would have been obvious to one having ordinary skill within the art to substitute the automatic teller machine with an automatic cash handling machine having a dispenser capable of transferring money from a bank account to an electronic cash.


Claim(s) 2-3, 5-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ohki et al. U.S. Patent 5,952,639 in view of Official Notice further in view of Sarutani et al. JP 4399883.
As per Claim 2, Ohki et al. discloses the cash handling system according to claim 1.  However, Ohki et al. is silent regarding wherein the processing circuitry is configured to: 
acquire any two amounts out of three amounts including a settlement amount to be withdrawn from the account, a transfer amount that is a part of the settlement amount and to be transferred to the electronic money, and a cash-out amount that is a part of the settlement amount and to be dispensed by cash; 
determine, based on the acquired two amounts, three amounts that are the settlement amount, the transfer amount, and the cash-out amount; 
transmit information including the settlement amount to an external apparatus that performs a process for the account; and 
transfer the transfer amount to the electronic money.
Sarutani et al. teaches acquire any two amounts out of three amounts including a settlement amount to be withdrawn from the account (pg.15, ¶ [0088] discusses information on the account number 20c and the electronic money balance 20g is transmitted to the host computer 6. The host computer 6 checks the account ledger file 7a in the storage device 7 and returns information such as electronic money deposit balance information to the control device 4 if it is a user card 9 permitted for transactions), 
a transfer amount that is a part of the settlement amount and to be transferred to the electronic money (pg.17, ¶ [0092] discusses the user enters the desired deposit amount (for example, 50,000 yen) according to the guidance on the next display screen (not shown). An operation is performed (S92). When the confirmation signal is transmitted from the settlement terminal 2 to the control device 4, the control device 4 compares the input desired deposit amount with the electronic money balance), and 
a cash-out amount that is a part of the settlement amount and to be dispensed by cash (pg.17, ¶ [0100] discusses since cash is requested as “change”, the control device causes the designated money (here, 2,345 yen as change) to be paid out from the cash storage box 33); 
determine, based on the acquired two amounts, three amounts that are the settlement amount, the transfer amount, and the cash-out amount (pg.16, ¶ [0098] discusses When the retail store owner who receives the money (10,000 yen) from the user who wishes to use the combined
payment inputs the amount from the operation unit 13 (S107), the control device 4 determines the electronic money balance and the cash payment amount); 
transmit information including the settlement amount to an external apparatus that performs a process for the account (pg.17, ¶ [0099] discusses filling the user card 9 with change as electronic money is processed as described in the first embodiment…pg.6, ¶ [0030] discusses information on the account number 20c and the electronic money balance 20g is transmitted to the host computer 6. The host computer 6 checks the account ledger file 7a in the storage device 7 to confirm that the card has been lost, whether there has been a report of theft, or other information that cannot be transacted. If it is the card 9, information such as electronic money deposit balance information is returned to the control device 4); and 
transfer the transfer amount to the electronic money (pg.7, ¶ [0042] discusses confirms the transfer of funds from the difference between the increase / decrease amount and the withdrawal amount from the electronic money deposit balance, and further confirms at least the new balance information by the control device 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability for a customer to add funds to an electronic money card and receive cash as change while conducting a POS checkout operation as in the improvement discussed in Sarutani et al. in the system executing the method of Ohki et al. As in Sarutani et al., it is within the capabilities of one of ordinary skill in the art to perform several financial transactions in a single transaction to the cash handling apparatus with the predicted result of transferring funds among an electronic money account and receiving cash at a POS as needed in Ohki et al.	
As per Claim 3, Ohki et al. discloses the cash handling system of the claimed invention.  However, Ohki et al. is silent wherein when a checkout process for an item that a customer purchases is to be performed, the processing circuitry determines the respective amounts such that a total amount of the transfer amount, the cash-out amount, and a price of the item becomes equal to the settlement amount.
Sarutani et al. teaches wherein when a checkout process for an item that a customer purchases is to be performed (pg.5, ¶ [0024] discusses electronic payment for paying with electronic money when a user purchases a product at a retail store), 
the processing circuitry determines the respective amounts such that a total amount of the transfer amount, the cash-out amount, and a price of the item becomes equal to the settlement amount (pg.16, ¶ [0092] discusses when the deposit amount is determined in step S93, the transaction amount, the electronic money balance, the deposit amount, etc. are displayed).
Therefore it would have been obvious to one of ordinary still in the art to include in the Ohki et al. the ability to display the combined amounts as taught by Sarutani et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per Claim 5, Ohki et al. discloses the cash handling system of the claimed invention.  However,  Ohki et al. fails to discloses a system further comprising an operation circuit through which information is inputted, wherein the processing circuitry acquires information on the amounts via the operation circuit 
Sarutani et al. discloses a system comprising an operation circuit through which information is inputted, wherein the processing circuitry acquires information on the amounts via the operation circuit (pg.3, ¶ [0016] discusses an operation unit for inputting information necessary for the input of a personal identification number by the user and confirmation of the total payment amount and the like, and a plurality of numbers and symbol buttons are provided).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have user inputs that provide numeric inputs for amounts to enter at a POS as in the improvement discussed in Sarutani et al. in the system executing the method of Ohki et al. As in Sarutani et al., it is within the capabilities of one of ordinary skill in the art to allow user’s to enter various amounts at a POS to the cash handling system with the predicted result of allowing a user to define specific amounts regarding deposit, transfer and withdrawal as needed in Ohki et al.
As per Claim 6, Ohki et al. discloses the cash handling system of the claimed invention, further comprising a reading circuit configured to read information, wherein the processing circuitry acquires information on the amounts via the reading circuit having an IC card reader/writer for reading the contents of an IC card and writing information thereto See Figure 3. IC-card reader/writer 11 and Col.6, lines 50-61 discusses storing of electronic money into IC card 10, withdrawal of electronic money therefrom and readout of transaction records therefrom are conducted under control of CPU 162).  
As per Claim 7, Ohki et al. discloses the cash handling system of the claimed invention, further comprising an approval reception circuit configured to receive an approval operation, wherein the processing circuitry transfers the transfer amount to the electronic money on a condition that the approval operation for the transfer amount has been performed on the approval reception circuit (Col.14, lines 52-60 discusses a menu is displayed on the touch panel 146 to request the user to enter an amount of electronic money to be transferred and to confirm whether or not a transfer card issued by the bank to be used as a method for specifying a transfer target. It should be noted that information on the transfer target is recorded on the transfer card as magnetic stripes. Let us assume that the user selects a transfer of electronic money by not using a transfer card at the following step 906).
As per Claim 8, Ohki et al. discloses the cash handling system according to claim 2, further comprising an approval reception circuit configured to receive an approval operation, wherein the dispenser dispenses the cash for the cash-out amount on a condition that the approval operation for the cash- out amount has been performed on the approval reception circuit (Col.11, lines 28-40 discusses  a screen is displayed on the touch panel 146 to request the user to select whether cash should be drawn or electronic money should be transferred to an IC card. At this step, the user selects "Electronic money" because electronic money is to be transferred to an IC card. If "Cash" were selected, operations of the automatic teller machine and operations of the user would be carried out in the same way as the conventional automatic teller machine. Therefore, these operations are not shown in the figure. To put it concretely, after the step 436 shown in FIG. 6 has been executed, cash is ejected).
As per Claim 9, Ohki et al. discloses the cash handling system of the claimed invention, further comprising a detector configured to detect a medium, wherein when the detector has detected a medium, the processing circuitry transfers the transfer amount so as to enable the electronic money to be used with the medium (Col.9, lines 6-30 discusses The number of bills of the inserted cash is physically counted by the bill discriminating device 174, and the amount of money is computed and then displayed on the touch panel 142. The user verifies whether or not the displayed amount of money is correct and if the displayed amount of money is found correct, the user presses a confirmation button at the step 436. As the confirmation button is pressed, the procedure for depositing money is started…lines 31-39 discusses when the user selects electronic money at the step 404, as described above, the processing flow proceeds to the step 406 at which the user is requested to specify the transfer bank identification number and the bank account number. The transfer bank identification number and the bank account number can be specified in exactly the same way as the step 426. Normally, a cash card is inserted. This is because an IC card may or may not have the transfer bank identification number and the bank account number).
As per Claim 10, Ohki et al. discloses the cash handling system according to claim 9, wherein when the detector cannot detect a medium, a notification process of notifying the same is performed (Col.4, lines 50-57 discusses the wrong-coin ejecting mouth/receiving lip 148 is used for ejecting a coin inserted mistakenly, an unknown coin and other coins by way of a mouth thereof and receiving the ejected coin on a lip below the mouth).
Ohki et al. further teaches when an IC card with a bank identification number and an account number not recorded therein is inserted, a message can be output to inform the user that such an IC card can not be used and then the processing is halted (Col.17, lines 10-14).
Ohki et al. teaches where a medium such as an IC card cannot be detected the user is informed that the card cannot be used, therefore meeting the broad limitation of the claimed invention.
As per Claim 5, Ohki et al. discloses the cash handling system of the claimed invention.  However,  Ohki et al. fails to discloses a system further comprising an operation circuit through which information is inputted, wherein the processing circuitry acquires information on the amounts via the operation circuit 
Sarutani et al. discloses a system comprising an operation circuit through which information is inputted, wherein the processing circuitry acquires information on the amounts via the operation circuit (pg.3, ¶ [0016] discusses an operation unit for inputting information necessary for the input of a personal identification number by the user and confirmation of the total payment amount and the like, and a plurality of numbers and symbol buttons are provided).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have user inputs that provide numeric inputs for amounts to enter at a POS as in the improvement discussed in Sarutani et al. in the system executing the method of Ohki et al. As in Sarutani et al., it is within the capabilities of one of ordinary skill in the art to allow user’s to enter various amounts at a POS to the cash handling system with the predicted result of allowing a user to define specific amounts regarding deposit, transfer and withdrawal as needed in Ohki et al.
As per Claim 6, Ohki et al. discloses the cash handling system of the claimed invention, further comprising a reading circuit configured to read information, wherein the processing circuitry acquires information on the amounts via the reading circuit having an IC card reader/writer for reading the contents of an IC card and writing information thereto See Figure 3. IC-card reader/writer 11 and Col.6, lines 50-61 discusses storing of electronic money into IC card 10, withdrawal of electronic money therefrom and readout of transaction records therefrom are conducted under control of CPU 162).  
As per Claim 7, Ohki et al. discloses the cash handling system of the claimed invention, further comprising an approval reception circuit configured to receive an approval operation, wherein the processing circuitry transfers the transfer amount to the electronic money on a condition that the approval operation for the transfer amount has been performed on the approval reception circuit (Col.14, lines 52-60 discusses a menu is displayed on the touch panel 146 to request the user to enter an amount of electronic money to be transferred and to confirm whether or not a transfer card issued by the bank to be used as a method for specifying a transfer target. It should be noted that information on the transfer target is recorded on the transfer card as magnetic stripes. Let us assume that the user selects a transfer of electronic money by not using a transfer card at the following step 906).
As per Claim 8, Ohki et al. discloses the cash handling system according to claim 2, further comprising an approval reception circuit configured to receive an approval operation, wherein the dispenser dispenses the cash for the cash-out amount on a condition that the approval operation for the cash- out amount has been performed on the approval reception circuit (Col.11, lines 28-40 discusses  a screen is displayed on the touch panel 146 to request the user to select whether cash should be drawn or electronic money should be transferred to an IC card. At this step, the user selects "Electronic money" because electronic money is to be transferred to an IC card. If "Cash" were selected, operations of the automatic teller machine and operations of the user would be carried out in the same way as the conventional automatic teller machine. Therefore, these operations are not shown in the figure. To put it concretely, after the step 436 shown in FIG. 6 has been executed, cash is ejected).
As per Claim 9, Ohki et al. discloses the cash handling system of the claimed invention, further comprising a detector configured to detect a medium, wherein when the detector has detected a medium, the processing circuitry transfers the transfer amount so as to enable the electronic money to be used with the medium (Col.9, lines 6-30 discusses The number of bills of the inserted cash is physically counted by the bill discriminating device 174, and the amount of money is computed and then displayed on the touch panel 142. The user verifies whether or not the displayed amount of money is correct and if the displayed amount of money is found correct, the user presses a confirmation button at the step 436. As the confirmation button is pressed, the procedure for depositing money is started…lines 31-39 discusses when the user selects electronic money at the step 404, as described above, the processing flow proceeds to the step 406 at which the user is requested to specify the transfer bank identification number and the bank account number. The transfer bank identification number and the bank account number can be specified in exactly the same way as the step 426. Normally, a cash card is inserted. This is because an IC card may or may not have the transfer bank identification number and the bank account number).
As per Claim 10, Ohki et al. discloses the cash handling system according to claim 9, wherein when the detector cannot detect a medium, a notification process of notifying the same is performed (Col.4, lines 50-57 discusses the wrong-coin ejecting mouth/receiving lip 148 is used for ejecting a coin inserted mistakenly, an unknown coin and other coins by way of a mouth thereof and receiving the ejected coin on a lip below the mouth).
Ohki et al. further teaches when an IC card with a bank identification number and an account number not recorded therein is inserted, a message can be output to inform the user that such an IC card can not be used and then the processing is halted (Col.17, lines 10-14).
Ohki et al. teaches where a medium such as an IC card cannot be detected the user is informed that the card cannot be used, therefore meeting the broad limitation of the claimed invention.
As per Claim 12, Ohki et al. discloses the cash handling system according to claim 2, wherein the processing circuitry transfers the transfer amount so as to enable the electronic money to be used with a card or a terminal device (Col.19, lines 44-49 discusses the user who has electronic money in an IC card 10 given to the user can purchase commodities by using the IC card in the same way as cash at a variety of stores and can receive a variety of services relating to electronic money…Col.21, lines 5-9 discusses an automatic cash handling machine, a transaction wherein at least electronic money is deposited, drawn, exchanged into cash or transferred can be carried out by using an electronic-money card).
As per Claim 13, Ohki et al. discloses the cash handling system according to claim 1, further comprising: 
a cash register (Figure 1, POS terminal 22), and a change machine used by the cash register (Col.13, lines 41-48 discusses the processing flow then goes on to a step 708 at which a difference between the value of the entered bills and coins and the amount of the converted money (that is, a change) is calculated, a detailed written statement is created and the IC card, a change and the detailed written statement are ejected).



Claim(s) 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ohki et al. U.S. Patent 5,952,639 in view of Official Notice in view of Sarutani et al. JP 4399883 further in view of Fujiwara et al. JP 2007241760.
As per Claim 4, Ohki et al. discloses he cash handling system of the claimed invention.  However, Ohki et al. is silent regarding wherein when a fee is to be collected, the processing circuitry determines the respective amounts such that the fee is included in the settlement amount.
Fujiwara et al. teaches wherein when a fee is to be collected, the processing circuitry determines the respective amounts such that the fee is included in the settlement amount (pg.8, lines 7-8 discusses it is also possible to add the fee for using cash out to the total amount and withdraw the fee from the account).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to add a fee to the total amount during a checkout transaction as in the improvement discussed in Fujiwara et al. in the system executing the method of Ohki et al. As in Fujiwara et al., it is within the capabilities of one of ordinary skill in the art to add a fee to the cashout transaction occurring at a POS to the cash handling apparatus of Ohki et al. with the predicted result of adding a fee to the total amount of a POS cash out transaction as needed in Ohki et al.
As per Claim 11, Ohki et al. discloses the cash handling system of the claimed invention.  Ohki et al. teaches the method of handling an electronic-money card in a transaction to withdraw money can also be applied to an automatic cash handling machine (or an automatic cash transaction machine) capable of handling transactions to withdraw cash such as an automatic cash dispenser which can handle withdrawal transactions but not transactions to deposit money.
However, Ohki et al. fails to disclose wherein when the dispenser cannot dispense the cash for the cash-out amount, a notification process of notifying the same is performed.
Fujiwara et al. teaches wherein when the dispenser cannot dispense the cash for the cash-out amount, a notification process of notifying the same is performed (pg.6, lines 28-30 discusses the host system returns this withdrawal completion notification to the debit card terminal 40. In the case of mismatching of PIN numbers or insufficient balance, a withdrawal impossible notice is returned. Then, the POS terminal 10 acquires a withdrawal completion notification or a withdrawal impossible notification from the debit card terminal 40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have to provide a notice that the withdrawal of cash is impossible as in the improvement discussed in Fujiwara et al. in the system executing the method of Ohki et al. As in Fujiwara et al., it is within the capabilities of one of ordinary skill in the art providing a notice to a customer that a withdrawal of cash is impossible to the cash withdrawal feature of Ohki et al. with the predicted result of notifying a customer that cash cannot be withdrawn as needed in Ohki et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yanagihara et al. U.S. Patent Application Publication 2001/0011249 discusses electronic money card, electronic money receiving/paying machine and electronic money card editing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106. The examiner can normally be reached M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHFORD S HAYLES/              Primary Examiner, Art Unit 3687